Citation Nr: 0510058	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  00-02 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hand disorder.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran, who had active duty for training with 
the Army National Guard from November 1972 to July 1973 and 
who was involuntarily ordered to active duty from March 1974 
to December 1974, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in March 1994 denied 
service connection for degenerative arthritis of both hands 
and found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
residuals of a left hand injury.  

3.  An unappealed rating decision dated in March 1997 denied 
service connection for rheumatoid arthritis of the right 
hand.  

4.  The evidence received since the March 1994 and March 1997 
rating decisions, by itself, or in conjunction with 
previously considered evidence, is not so significant that it 
must be considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision, which denied service 
connection for degenerative arthritis of both hands and found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for residuals of a left 
hand injury, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).

2.  The March 1997, which denied service connection for 
rheumatoid arthritis of the right hand, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

3.  The evidence received subsequent to the March 1994 and 
March 1997 rating decisions is not new and material, and the 
claim for service connection for a bilateral hand disorder is 
not reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Although the veteran was 
sent letters in February 1999 and August 2003 informing him 
of the VCAA and its provisions as well as what evidence was 
necessary to substantiate a claim for service connection, the 
Board acknowledges that the letters did not notify him of the 
need to submit new and material evidence to reopen his claim 
for service connection.  However, the Board would also 
observe that the RO had previously informed the veteran of 
what evidence was necessary to reopen his claims.  In this 
regard, the May 1999 and July 2002 rating decisions as well 
as the September 1999 Statement of the Case and the November 
2004 Supplemental Statement of the Case issued in conjunction 
with the veteran's appeal clearly advised him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons why his claim was denied.  Further, consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO also 
essentially satisfied the notice requirements to: (1) Inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  He was also provided VA 
examinations in November 1997, March 1999, March 2000, and 
September 2002.  The Board does acknowledge the veteran's 
claim that his service medical records are incomplete.  
However, in January 2001, the RO submitted a request for 
information to the National Personnel Records Center in which 
it was noted that the veteran's service medical records had 
been received in February 1974 and August 1985, but that 
allegations had been made that the records were incomplete.  
As such, the RO requested that any available service medical 
records be forwarded or that a negative reply be provided.  
In April 2001, a response indicated that the requested 
records were being sent, yet such records were not received.  
A follow-up request was later made in May 2002.  Although 
additional service medical records have not been received, 
the Board is of the opinion that VA has done everything 
reasonably possible to assist the veteran in obtaining his 
service medical records.

The Board also observes that the veteran had requested a 
hearing; however, the Board also notes that he subsequently 
sent a letter to the RO in October 2000 in which he stated 
that he was unable to report for a traveling section hearing 
and wished for his appeal to go to BVA in Washington, D.C.  

The Board further acknowledges that the veteran had indicated 
that he was in receipt of disability benefits from the Social 
Security Administration (SSA).  However, the Board also notes 
that numerous attempts were made to obtain the veteran's 
medical records that were used in that disability 
determination.  In this regard, the RO sent a letter to the 
SSA in September 1999, which requested a copy of such 
records.  The SSA acknowledged the request and indicated that 
it would take up to 60 days for a response.  The RO 
subsequently sent follow-up requests in December 1999 and 
January 2000, and SSA later called the RO in June 2000 
indicating that the veteran's folder was no longer available, 
as it had been destroyed due to inactivity.  The RO still 
made additional attempts to obtain those records in July 2003 
and May 2004, and it was later noted in July 2004 that the 
veteran's claim for SSA benefits had been denied and that it 
had been one year since he had reapplied for such benefits.  
Therefore, the Board is of the opinion that the RO has made 
reasonable efforts to obtain the medical records used by SSA 
in making its disability determination.

The veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim to reopen his claim for 
service connection for a bilateral hand disorder is 
appropriate.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Board observes that the veteran's claim for service 
connection for a bilateral hand disorder was most recently 
previously considered and denied by the RO in rating 
decisions dated in March 1994 and March 1997.  In the March 
1994 rating decision, the RO denied service connection for 
degenerative arthritis of both hands.  More specifically, the 
RO noted that the arthritic changes were not considered to be 
directly due to and proximately the result of the veteran's 
service-connected residuals of a fracture of the right hand 
or directly due to and proximately the result of the injury 
of the left index finger sustained in August 1974.  Instead, 
the arthritic changes were considered to be related to the 
aging process.  The March 1994 rating decision also found 
that the residuals of a left hand injury had been previously 
denied by a February 1987 Board decision and that new and 
material evidence had not been submitted to reopen that 
claim.  The Board also notes that a March 1993 rating 
decision also found that new and material evidence had not 
been submitted to reopen the previously denied claim for 
service connection for the residuals of a left hand injury.  
In a subsequent rating decision dated in March 1997, the RO 
also denied service connection for rheumatoid arthritis of 
the right hand.  The RO acknowledged that the veteran had 
submitted radiographic findings of osteopenia questionable 
for early rheumatoid arthritis of the hands, but also noted 
that the clinical confirmation was recommended and that the 
veteran had failed to report for a VA examination.  The 
decision further noted that the veteran's hand problems were 
not otherwise shown to be related to his service-connected 
fifth metacarpal disability. As such, the claim was not found 
to be well-grounded.   The appellant was provide a copy of 
those decisions and notified of his appellate rights.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In February 1999, the veteran essentially requested that his 
claim for a bilateral hand disorder be reopened, and the RO 
denied service connection for bilateral hand problems.  As a 
general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to 
a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  When a veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or 
secured after the last disallowance of a claim is "new and 
material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

As previously indicated, the March 1994 rating decision 
denied service connection for degenerative arthritis of both 
hands and also found that new and material evidence had not 
been submitted to reopen a claim for service connection for 
residuals of a left hand injury.  The March 1997 rating 
decision denied service connection for rheumatoid arthritis 
of the right hand.   The evidence associated with the claims 
file subsequent to those decisions includes VA medical 
records, private medical records, and VA examinations 
performed in November 1997, March 1999, March 2000, and 
September 2002 as well as his statements submitted in support 
of his claim.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the March 1994 and March 
1997 rating decisions.  However, the Board finds that such 
evidence is not new and material within the meaning of laws 
and regulations set forth above, and as such, there is no 
basis to reopen the claim for service connection for a 
bilateral hand disorder.

With respect to the VA medical records and private medical 
records, the Board finds that they are certainly new in that 
they were not of record at the time of the March 1994 and 
March 1997 rating decisions.  However, some of those records 
are cumulative and redundant, in that they reiterate that the 
veteran has sought treatment for his hands and that x-rays 
have shown him to have arthritis.  The Board notes that the 
evidence of record at the time of the March 1994 and March 
1997 rating decisions had already documented complaints of 
hand pain as well as a diagnosis.  In fact, the March 1994 
rating decision noted that a December 1993 x-ray showed the 
veteran to have degenerative arthritis of both hands, and the 
March 1997 rating decision acknowledged the September and 
October 1996 radiographic findings of bone wasting 
(osteopenia) that were questionable for early rheumatoid 
arthritis of the hands.  Further, some of these treatment 
records do not even document any complaints, treatment, or 
diagnosis of a bilateral hand disorder.   In addition to some 
of this evidence being cumulative and redundant, the newly 
submitted treatment records are not probative, as they fail 
to provide a nexus between a current bilateral hand disorder 
and the veteran's military service.  Rather, the evidence 
that does pertain to a bilateral hand disorder simply shows 
that the veteran has had complaints of such a disorder many 
years following service.  As such, the Board finds that these 
VA medical records and private medical records are not 
material and are not so significant that they must be 
considered to fairly decide the merits of the claim.

With respect to the VA examination reports, the Board finds 
that such evidence is certainly new in that they were not of 
record at the time of the March 1994 and March 1997 rating 
decisions.  However, these examination reports are not 
material, as they fail to provide a nexus between a current 
bilateral hand disorder and the veteran's military service.  
Rather, the evidence simply shows that the veteran has 
complained of hand pain and did not actually diagnose him 
with a bilateral hand disorder.  Therefore, the Board finds 
that the November 1997, March 1999, March 2000, and September 
2002 VA examination reports are not so significant that they 
must be considered to fairly decide the merits of the claim.  

With respect to the veteran's statements submitted in support 
of his claim, the Board finds that the veteran's assertions 
alone cannot be dispositive of the issue.  The Board notes 
that the veteran lacks the expertise to provide an opinion 
that requires specialized knowledge, skill, experience, 
training or education, such as an opinion as to the etiology 
of his bilateral hand disorder. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the United States Court of Appeals for 
Veterans Claims (Court) noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  Thus, the veteran's assertions 
are not deemed to be "new and material evidence" and cannot 
serve to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Significantly, the evidence missing at the time of the March 
1994 and March 1997 rating decisions continues to be absent.  
Specifically, there remains no competent medical evidence 
which indicates that the veteran has a current bilateral hand 
disorder that was incurred in or aggravated by service or is 
in any way causally or etiologically related to his service.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claim for service connection for a bilateral hand 
disorder.




ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for a 
bilateral hand disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


